            Case 1:19-cv-00037-MMS Document 1 Filed 01/07/19 Page 1 of 4

                                                                                Receipt number 9998-5132579


                     IN THE UNITED STATES COURT OF FEDERL CLAIMS


         IN RE UPSTREAM ADDICKS                                 )
         AND BARKER (TEXAS) FLOOD-                              )        Master Docket No. 17-3000L
         CONTROL RESERVOIRS                                     )
                                                                )
                                                                )                   19-37 L
         THIS DOCUMENT RELATES TO:                              )
         BEATRIZ ECHEVERRIA, MARTHA                             )
         SANTILLIAN, ANTHELMA                                   )
         GALLEGOS, OSCAR MONTALBAN,                             )
         MARIA & CARLOS RUIZ, AND                               )
         BLANCA HERNANDEZ                                       )
                                                                )
         VS.                                                    )
                                                                )
         THE UNITED STATES OF AMERICA                           )



                              PLAINTIFFS’ SHORT FORM COMPLAINT

         Reference is made to the Master Amended Complaint for Upstream Plaintiffs (doc. 18) filed

in the above-styled Sub-Master Docket on January 16, 2018 (“Master Complaint”). Plaintiffs

incorporate by reference and adopt each allegation and cause of action, except any allegation

pertaining to class allegations (including but not limited to paragraphs 92-104). 1



                              INFORMATION REGARDING PLAINTIFFS

         Plaintiffs allege that, in and around Tropical Storm Harvey in August/September 2017

(“Harvey”), water impounded in Barker Reservoir (up to an elevation of 101.5 feet) and in Addicks

Reservoir (up to an elevation of 109.1 feet), resulted in real property (the “Real Property”) and/or

personal property (the “Personal Property”) belonging to Plaintiffs being flooded by the impounded



1
 At this time, Plaintiffs do not seek class treatment and do not opt into any class related to the Master Complaint.
Unless and until presented with notice of class certification, at which time Plaintiffs will evaluate and determine
whether to opt into such certified class, Plaintiffs take no position on class certification.



                                                          1
          Case 1:19-cv-00037-MMS Document 1 Filed 01/07/19 Page 2 of 4



water (collectively, the “Government Action”). The allegations are more fully set forth in the Master

Complaint.

   1. Name of Plaintiffs: Beatriz Echeverria, Martha Santillian, Anthelma Gallegos, Oscar

       Montalban, Maria & Carlos Ruiz, and Blanca Hernandez.

   2. Location by address of Plaintiffs property subject to Plaintiffs allegations of a Fifth

       Amendment taking without just compensation as a result of Addicks/Barker reservoir

       releases:

         Plaintiff’s    Plaintiff’s     Tax            Property        Manner        Type of
         Name           Address         Number         Interest        of Alleged    Property
                                                                       Taking        Taken
         Beatriz        4211 Clay       115-874-       Rent            Permanent     Personal
         Echeverria     Hill Dr. Apt.   001-0003                                     Property
                        1607
                        Houston, TX
                        77084
         Martha         4211 Clay       115-874-       Rent            Permanent     Personal
         Santillian     Hill Dr. Apt.   001-0003                                     Property
                        1206
                        Houston, TX
                        77084
         Anthelma       4211 Clay       115-874-       Rent            Permanent     Personal
         Gallegos       Hill Dr. Apt.   001-0003                                     Property
                        901 Houston,
                        TX 77084
         Oscar          1906            111-372-       Rent            Permanent     Personal
         Montalban      Wingleaf Dr.    000-0021                                     Property
                        Houston, TX
                        77084
         Maria &        13534           115-487-       Own             Permanent Personal
         Carlos Ruiz    Harpers         002-0053                       and       and Real
                        Bridge Dr.                                     Temporary Property
                        Houston, TX
                        77041
         Blanca         5726 Calm       125-174-       Own             Permanent Personal
         Hernandez      Ct. Houston,    002-0056                       and       and Real
                        TX 77084                                       Temporary Property


   3. If Plaintiffs held Real Property at more than one location, Plaintiffs identify the location of

       such other addresses as follows: N/A




                                                   2
      Case 1:19-cv-00037-MMS Document 1 Filed 01/07/19 Page 3 of 4



4. At the time of the Government Action, please state Plaintiffs’ property interest in each of the

    Real Properties listed in response to Questions 2 and 3 (e.g. Own, Rent, Leasehold, or other):

     Plaintiff’s Name                              Property Interest

     Beatriz Echeverria                            Rent

     Martha Santillian                             Rent

     Anthelma Gallegos                             Rent

     Oscar Montalban                               Rent

     Maria & Carlos Ruiz                           Own

     Blanca Hernandez                              Own



5. The location by address of Plaintiffs’ Personal Property subject to Plaintiffs’ allegation of a

    Fifth Amendment Taking without just compensation is as follows:

     Plaintiff’s Name                Plaintiff’s Address
     Beatriz Echeverria              4211 Clay Hill Dr. Apt. 1607 Houston, TX 77084
     Martha Santillian               4211 Clay Hill Dr. Apt. 1206 Houston, TX 77084
     Anthelma Gallegos               4211 Clay Hill Dr. Apt. 901 Houston, TX 77084
     Oscar Montalban                 1906 Wingleaf Dr. Houston, TX 77084
     Maria & Carlos Ruiz             13534 Harpers Bridge Dr. Houston, TX 77041
     Blanca Hernandez                5726 Calm Ct. Houston, TX 77084


6. If Plaintiffs held Personal Property at more than one location, Plaintiffs identify the location

    of such other addresses as follows: N/A

7. Check all of the following boxes if Plaintiffs assert the same Causes of Action set forth in the

    Causes of Action section of the Master Complaint. If Plaintiffs elect to assert some, but not

    all, of the Causes of Action set forth in the Causes of Action section of the Master Complaint,

    check the boxes that Plaintiffs intend to assert below:

        x Count I – Temporary Taking of a Flowage Easement without Just Compensation in

            Violation of the Fifth Amendment.



                                               3
Case 1:19-cv-00037-MMS Document 1 Filed 01/07/19 Page 4 of 4



x Count II – Temporary Taking of Other Property Interests without Just Compensation

   in Violation of the Fifth Amendment.

x Count III – Permanent Taking of Damaged and Destroyed Property without Just

   Compensation in Violation of the Fifth Amendment.

x Count IV – Permanent Taking of a Flowage Easement without Just Compensation in

   Violation of the Fifth Amendment.



                                               Respectfully submitted,

                                               The Law Offices of Manuel
                                               Solis

                                               /s/ Manuel Solis
                                               Manuel Solis
                                               TX No. 18826790
                                               6657 Navigation Blvd.
                                               Houston, Texas 77011
                                               jusolis@manuelsolis.com
                                               713-277-7838 Ext. 1313


                                               Attorneys for Plaintiffs

                                               Beatriz Echeverria, Martha
                                               Santillian, Anthelma Gallegos,
                                               Oscar Montalban, Maria & Carlos
                                               Ruiz, and Blanca Hernandez




                                    4
